Title: From Benjamin Franklin to Mary Hewson, 27 January 1783
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Passy, Jany. 27. 1783.
The Departure of my dearest Friend, which I learn from your last Letter, greatly affects me. To meet with her once more in this Life, was one of the principal Motives of my proposing to visit England again before my Return to America. The last Year carried off my Friends Dr Pringle, & Dr Fothergill, & Lord Kaims, and Lord Le Despencer; this has begun to take away the rest, and strikes the hardest. Thus the Ties I had to that Country, & indeed to the World in general, are loosned one by one, and I shall soon have no Attachment left to make me unwilling to follow.
I intended writing when I sent the 11 Books, but I lost the Time in looking for the 12th.— I wrote with that; and hope it came to hand. I therein ask’d your Counsel about my coming to England. On Reflection I think I can, from my Knowledge of your Prudence, foresee what it will be; viz. not to come too soon, lest it should seem braving & insulting some who ought to be respected. I shall therefore omit that Journey till I am near going to America; and then just step over to take Leave of my Friends, and spend a few Days with you. I purpose bringing Ben with me, and perhaps may leave him under your Care.
At length we are in Peace, God be praised; & long, very long may it continue. All Wars are Follies, very expensive & very mischievous ones. When will Mankind be convinc’d of this, and agree to settle their Differences by Arbitration? Were they to do it even by the Cast of a Dye, it would be better than by Fighting & destroying each other.
Spring is coming on, when Travelling will be delightful. Can you not, when your Children are all at School, make a little Party, and take a Trip hither? I have now a large House delightfully situated, in which I could accommodate you & two or three Friends; and I am but half an Hours Drive from Paris.
In looking forward,—Twenty-five Years seems a long Period; but in looking back, how short!— Could you imagine that ’tis now full a Quarter of a Century since we were first acquainted!— It was in 1757. During the greatest Part of the Time I lived in the same House with my dear deceased Friend your Mother; of course you and I saw and convers’d with each other much and often. It is to all our Honours, that in all that time we never had among us the smallest Misunderstanding. Our Friendship has been all clear Sunshine, without any the least Cloud in its Hemisphere. Let me conclude by saying to you what I have had too frequent Occasions to say to my other remaining old Friends, the fewer we become, the more let us love one another.
Adieu, and believe me ever, Yours most affectionately,
B Franklin
Mrs Hewson
 
Endorsed: Franklin Jan 27 83 / Passy Jan 27 — 83 40
